Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 7, 9-12 and 15-26 are allowed in view of amendment filed on 01/27/2021.
Terminal Disclaimer
TD filed on 01/27/2021 is acknowledged and approved. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 02/16/2021 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

 Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: closest prior art is Volkov (NPL document “Improve to the microstructure and physical properties of Pd-Cu-Ag alloy”) and JP’194 (JP2011122194).

JP’194 discloses a palladium-based alloy consists of Ag 25-50%, Pd 25-50% and 15-40% Cu, 0.1-5% Indium.  0.01-3% rhenium can be added to the quaternary alloy of Ag-Pd-Cu-In alloy for refining crystal grains.
However,  the fact JP’194 expressly discloses 0.1-5% indium added to the ternary Ag-Pd-Cu alloy suggests one of skilled in the art would NOT be motivated to add 0.01-3% rhenium of JP’194 to ternary Pd-based alloy of Volkov to arrive at claimed invention which requires alloy composition “consists of” Pd 45-55%, Cu 32-42%, Ag 8-15% and Re 1.1-5%.
No prior art can be found to disclose instant claimed Pd-based ternary or higher alloy consisting of Pd 45-55%, Cu 32-42%, Ag 8-15% and Re 1.1-5%.
Hence, instant claims 1-3, 7, 9-12, 15-26 are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515.  The examiner can normally be reached on 9am-5:30pm Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNY R WU/Primary Examiner, Art Unit 1733